Case 1:17-cr-00183-TWP-TAB Document 42 Filed 03/29/19 Page 1 of 4 PageID #: 159




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION



 UNITED STATES OF AMERICA,                     )
                                               )
                        Plaintiff,             )
                                               )
                   v.                          )       CAUSE NO. 1:17-cr-00183-TWP-TAB
                                               )
 BUSTER HERNANDEZ,                             )
                                               )
                         Defendants.           )

                          JOINT MOTION FOR A CONTINUANCE OF
                         FINAL PRETRIAL CONFERENCE AND TRIAL

        The United States of America, by and through its counsel, Josh J. Minkler, United States

 Attorney for the Southern District of Indiana, and Tiffany J. Preston, Assistant United States

 Attorney, jointly with counsel for the Defendant, Joseph Cleary and Loren Collins, hereby petition

 the Court for an order granting the parties a continuance of the Final Pretrial Conference and Jury

 Trial in the above matter. In support of this request, the parties proffer the following:

        1.      On or about August 1, 2017, a Criminal Complaint was filed against the above

 named defendant, On September 7, 2017, the grand jury returned an Indictment charging Buster

 Hernandez with Production of Child Pornography (Counts 1-6), in violation of 18 U.S.C.

 § 2251(a), Distributing Child Pornography (Counts 7-9), in violation of 18 U.S.C. § 2252A(a)(2),

 Threats to Use Explosive Devices (Counts 10-13), in violation of 18 U.S.C § 844(e) and Threats

 to Injure (Counts 14-26), in violation of 18 U.S.C. § 875(c).

        2.      On September 7, 2017, the defendant appeared before Magistrate Judge Tim A.

 Baker for an initial appearance on the Indictment and a detention hearing. During the hearing, the


                                                   1
Case 1:17-cr-00183-TWP-TAB Document 42 Filed 03/29/19 Page 2 of 4 PageID #: 160




 Court advised the defendant of his rights and the penalties associated with the charges. The

 defendant waived formal arraignment and reading of the Indictment, and waived the detention

 hearing. Accordingly, Defendant was ordered detained and that order stands.

        3.      The Court most recently scheduled the Final Pretrial Conference for April 24, 2019,

 and the Jury Trial for May 13, 2019.

        4.      On September 29, 2017, the matter was reassigned to the Honorable Tanya Walton

 Pratt, and the Court set the case for trial on October 25, 2017. Defendant moved to continue,

 without objection, and the trial was set for April 24, 2018. No. 27. The defendant moved to

 continue, without an objection, a second time, and the trial was set for July 30, 2018.

 Subsequently, the Government moved to continue the trial as a result of appending MLAT and

 plea, without objection, and the matter was set for December 3, 2018. The defense moved for a

 continuance for a third time, and the matter was set for May 13, 2019. On March 27, 2019, the

 Government notified the Court and counsel that it intended to file a Superseding Indictment as set

 forth in Docket Number 40.

        5.      Additional time is needed to investigate the case, properly prepare for trial, or

 explore the possibility of resolution by plea agreement. The discovery in this case is both quite

 voluminous and very technical. Thus, it is time consuming to review. Additionally, much of the

 discovery can only be examined at the office of the United States Attorney which further

 complicates the process of discovery review. Expert assistance is required in this matter. The

 government is expecting to call five to eight expert witnesses. The defense has retained an expert,

 and is in the process of reviewing the Government’s expert disclosures to ascertain whether

 additional defense experts are needed.




                                                 2
Case 1:17-cr-00183-TWP-TAB Document 42 Filed 03/29/19 Page 3 of 4 PageID #: 161




        6.      The parties are also continuing to negotiate in an attempt to resolve this case

 without a trial. It is believed that additional time would help those efforts.

        6.       The parties do not bring this motion for purpose of delay, but to serve interests in

 justice given that the foreign evidence is critical to the proceedings against the defendant.

        WHEREFORE, counsel for the Government requests this Court to continue the Final

 Pretrial Conference and Jury Trial to a date convenient to the Court’s calendar.



                                                Respectfully submitted,

                                                JOSH J. MINKLER
                                                United States Attorney

                                        By:     s/Tiffany J. Preston
                                                Tiffany J. Preston
                                                Assistant United States Attorney
                                                Office of the United States Attorney
                                                10 W. Market St., Suite 2100
                                                Indianapolis, Indiana 46204-3048
                                                Telephone: (317) 226-6333
                                                Fax: (317) 226-6125
                                                E-mail: Tiffany.Preston@usdoj.gov




                                                   3
Case 1:17-cr-00183-TWP-TAB Document 42 Filed 03/29/19 Page 4 of 4 PageID #: 162




                                    CERTIFICATE OF SERVICE

        I hereby certify that on March 29, 2019, a copy of the foregoing Motion to Continue the

 final pretrial conference and jury trial was filed electronically. Notice of this filing will be sent to

 all applicable parties by operation of the Court=s electronic filing system. Parties may access this

 filing through the Court=s system.


                                                By:      s/ Tiffany J. Preston
                                                         Tiffany J. Preston
                                                         Assistant United States Attorney




                                                    4
